NO. 07-03-0088-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                 MARCH 19, 2003
                         ______________________________

                     PATRIOT CONSTRUCTION CORPORATION,

                                                       Appellant

                                            v.

                                LOYD WAYNE GREEN,

                                                       Appellee

                       _________________________________

            FROM THE 31ST DISTRICT COURT OF WHEELER COUNTY;

                NO. 11,147; HON. STEVEN R. EMMERT, PRESIDING
                         _______________________________

Before QUINN, REAVIS, and CAMPBELL, JJ.

                               MEMORANDUM OPINION

      Appellant Patriot Construction Corporation filed a motion to dismiss this appeal

because they longer desire to prosecute it. Without passing on the merits of the case, we

grant the motion to dismiss pursuant to Texas Rule of Appellate Procedure 42.1(a)(2) and

dismiss the appeal. Having dismissed the appeal at appellant’s request, no motion for

rehearing will be entertained, and our mandate will issue forthwith.




                                                       Brian Quinn
                                                         Justice